Citation Nr: 0706498	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  01-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder. 

2.  Entitlement to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and a July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, that denied reopening the 
veteran's claim for service connection for a bilateral knee 
disorder and denied service connection for a respiratory 
disorder, respectively.  In April 2003, the veteran was 
afforded a video-conference hearing before the undersigned.  
A transcript of the hearing is of record.  

In a February 2004 decision, the Board reopened the claim for 
service connection for a bilateral knee disorder.  The Board 
remanded the present matter for additional development and 
due process concerns.  The case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  A pulmonary disorder did not have its onset during active 
service or result from disease or injury in service.

2.  A bilateral knee disorder did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for entitlement to service connection for a 
bilateral knee disorder have not been met.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in October 2001 and February 2004.  The 
veteran was told of the requirements to successfully 
establish service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim for service 
connection for a bilateral knee disorder.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the February 
2004 notice letter was subsequently considered by the RO in 
the April 2006 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  In the April 2006 
supplemental statement of the case, the RO did, however, 
notify the veteran that if compensation was granted, a 
disability rating and an effective date would be assigned.  
In the usual course of events, VA would readjudicate the 
pending claim after providing such notice.  The fact that 
this did not occur in this case, however, is harmless error 
since such notice was not even required for the reasons given 
above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in March 2006.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.

II.  Respiratory disorder

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records show that he was 
treated for an upper respiratory infection in February 1977.  
On separation examination in February 1978, he complained of 
shortness of breath when running.  Clinical evaluation of the 
lungs was normal.

After service in 1996, the veteran was diagnosed as having 
bronchitis and asthma.  A chest x-ray in September 1998 
showed old, well-healed granulomatous disease.  In October 
1998, a pulmonary function test (PFT) was interpreted as 
showing asthma.  A November 1998 computed tomography scan 
showed emphysematous changes. In August 2000 and May 2001, 
there were assessments of chronic obstructive pulmonary 
disease (COPD) with emphysematous-bullous changes.  In 
January 2001, the veteran was diagnosed as having bronchitis, 
COPD, and a history of asthma.  Bronchitis was described as 
resolved in February 2001.  A chest x-ray was negative in 
November 2001.

More recently, the veteran was afforded a VA examination in 
March 2006.  It was noted that x-rays conducted in October 
2005 showed stable, right-sided pleural scarring and left 
lower lobe lingual ateletasis or scarring.  PFTs were 
conducted.  The VA examiner stated, following a review of the 
claims file and examination of the veteran, that there was 
insufficient evidence to conclude that the veteran had a 
significant functionally limiting respiratory disorder.  
Furthermore, he attributed the veteran's complaints of 
shortness of breath to post-service causes, including smoking 
and gastroesophageal reflux.  He stated that it would mere 
speculation to conclude that the veteran's respiratory 
complaints began in service.  He further indicated that there 
was evidence of a stab wound that completely healed.

There is no competent medical evidence of record showing that 
any current respiratory disorder had its onset during active 
service or is related to any in-service disease or injury.  
Rather, the VA examiner in March 2006 attributed the 
veteran's complaints of shortness of breath to post-service 
causes, including smoking and gastroesophageal reflux, and 
stated that it would mere speculation to conclude that the 
veteran's respiratory complaints began in service.  

Indeed, only the veteran's lay statements on appeal support 
his claim.  While the veteran, as lay a person, is competent 
to provide evidence regarding injury and symptomatology, he 
is not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Further, the 
Board cannot rely on its own unsubstantiated medical opinion, 
but instead must make legal determinations on the basis of 
competent medical evidence and opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 174, 175 (1991). 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a respiratory disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.


III.  Bilateral knee disorder

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder.  

The service medical records show that the veteran had a right 
knee strain in September 1976.  Separation examination 
reported the veteran's physical condition, including his 
lower extremities, as normal. 

Following service, the veteran received VA medical treatment.  
In March 1987, he was treated for complaints of pain in his 
knees for one year.  Following a physical examination, the 
veteran was diagnosed as having knee pain, etiology unclear.  
In August 1989, he was again treated for complaints of knee 
pain.  

The veteran also received private medical treatment for his 
knees.  In March 2000, he produced medical records during his 
treatment by James Redman, M.D.  showing mild joint space 
narrowing.  Dr. Redman stated that he thought they were 
military records, though they were not dated.  The veteran 
stated that it was between 1976 and 1978 that he was having 
these problems.  Dr. Redman diagnosed knee pain, apparently 
onset during service.  

In March 2006, the veteran was afforded a VA examination.  
The claims file was reviewed.  Following a physical 
examination, the veteran was diagnosed as having bilateral 
knee strain.  The examiner stated that although the service 
medical records showed a right knee strain, it appeared to be 
mild and it was not clear that the in-service strain was 
related to the current knee problem.  The examiner stated 
that there was insufficient evidence to conclude that the 
veteran's current bilateral knee strain was related to any 
in-service injury.  

The persuasive evidence of record shows that the veteran's 
bilateral knee disorder did not have its onset during active 
service and is not related to any in-service disease or 
injury.  Although the service medical records show that the 
veteran had right knee strain during service, the separation 
examination showed that his lower extremities were normal.  
In fact, there is no showing that he suffered from any 
problems or pain with his knees following service until 1987.  
In addition, during the March 1987 VA treatment, the veteran 
stated that he had pain in his knees for only one year, which 
means his post-service symptoms would have begun in 1986.  In 
rendering a determination on the merits of claim, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  The long time lapse between service and any 
documented evidence of treatment preponderates against a 
finding that the veteran's current bilateral knee disorder is 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The veteran's private physician diagnosed knee pain, 
apparently onset during service.  However, there is no 
indication that this doctor reviewed the claims file prior to 
making a judgment regarding the etiology of the knee 
disability.  The limited evidence that he did review was 
undated and there is no such document contained in the 
service medical records, as alleged by the veteran.  The 
ability to provide a nexus opinion in this case based on a 
complete review is particularly important.  Accordingly, the 
Board finds that the March 2000 private opinion is of little 
weight.

On the other hand, the VA examiner provided an opinion that 
there was insufficient evidence of record to conclude that 
the veteran's current disability was related to active 
service.  The examiner provided rationale and cited to 
specific evidence in the file as support for his opinion.  
The opinion was based upon review of the claims file and a 
physical examination, and is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Again, neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a bilateral knee disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.

ORDER

Service connection for a respiratory disorder is denied.

Service connection for a bilateral knee disorder is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


